UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6510



MAURICE CORTEZ PROCTOR,

                                              Petitioner - Appellant,

          versus


UNITED   STATES    PAROLE   COMMISSION;    JOSEPH
BROOKS, Warden,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-55)


Submitted:   September 29, 2005             Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Cortez Proctor, Appellant Pro Se. Jon K. Turner, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice Cortez Proctor, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Proctor v. United States Parole Comm’n, No.

CA-04-55 (E.D. Va. filed Mar. 23, 2005; entered Mar. 24, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -